Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Election/Restrictions
1.	Applicant’s election without traverse of Group II, claims 2-10, in the reply filed on 03/25/2022 is acknowledged.
2.  	Claim 1 has been rejoined with the elected claims 2-10 because of the following reasons:
	(1)  The elected claims are found allowable.
	(2)  Claim 1 recites the same subject matter as recited in the elected claim 2.

Specification
3.	The examiner has not checked the specification to the extent necessary to determine the presence of all possible minor errors (grammatical, typographical, and idiomatic).  Cooperation of the applicant(s) is requested in correcting any errors of which applicant(s) may become aware of in the specification, in the claims and in any further amendment(s) that applicant(s) may file.
	Applicant(s) is also requested to complete the status of the copending applications referred to in the specification by their Attorney Docket Number or Application Serial Number, if any.
The status of the parent application(s) and/or any other application(s) cross-referenced to this application, if any, should be updated in a timely manner.


Claim Objections
4.	Claim 2 is objected to because of the following informalities:
A. 	In line 4 of step (1), “taking out” should be changed to --removing--.
B.	In line 4 of step (4), “taking out” should be changed to --removing--.
	Appropriate correction is required.

Claim Rejections - 35 USC § 112 (Second Paragraph)
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The term “an extremely low content” in claims 1 (line 3) & claim 2 (lines 4-5) is a relative term which renders the claim indefinite. The term “an extremely low content” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
	It is suggested that Applicants remove this phrase from the claims to particularly point out and distinctly claim the subject matter of the claimed invention.

	
Allowable Subject Matter
6.	Claims 1-10 are allowable over the prior art made of record.  The following is a statement of reasons for allowing the claimed subject matter.
	Regarding claim 1, the prior art does not appear to disclose or fairly suggest wherein the catalyst comprises aluminum oxide modified by iron, cobalt, and nickel (as a carrier), cordierite honeycomb ceramic (as a matrix), and a content of a mixture of platinum and palladium (as an active component); a modified aluminum oxide carrier is coated on a cordierite honeycomb ceramic matrix, and the active component is loaded on the modified aluminum oxide carrier; and a molar ratio of platinum to palladium is 0-1: 0-9, and an amount of the mixture of platinum and palladium accounts for 0.01% to 0.05% of a mass of the matrix; and an amount of the carrier accounts 3% to 5% of the mass of the matrix (as recited in the instant claim 1).
	Regarding claims 2-10, the prior art does not appear to disclose or fairly suggest a method of preparing a catalyst, which comprises a composition and catalytic components in combination with the molar ratio of Pt:Pd, the amount the mixture of Pt and Pd, and the amount of the carrier (as recited in the instant claim 2), the method comprises steps (1) thru (4), particularly in step (2), which is the discharge strengthening pretreatment step, which performs the discharge strengthening pretreatment to obtain a discharge-strengthening pretreated cordierite honeycomb ceramic matrix coated with the modified aluminum oxide.  The requirement of this process step appears distinguishes the claimed method from the methods of the prior art made of record.
	There is no motivation to combine the teachings of the prior art references together to arrive to the claimed invention.




Citations
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  All references are cited for related art.  See PTO-892 Form prepared attached.

Conclusion
8.	Claims 1-10 are pending.  Claims 1-10 are rejected.  No claims are allowed.

Contacts
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner CAM N. NGUYEN whose telephone number is (571)272-1357.  The examiner can normally be reached on M-F (8:30 am – 5:00 pm) at alternative worksite or at cam.nguyen@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung, can be reached at 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cam N. Nguyen/Primary Examiner, Art Unit 1736                                                                                                                                                                                                        
/CNN/
August 26, 2022